Citation Nr: 0014719	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as due to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to June 
1978.  He died in February 1998, and the appellant is his 
widow.  This appeal arises from an August 1998 rating 
decision of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas, regional office (RO).  


FINDINGS OF FACT

1.  The veteran died in February 1998, at age 65, of renal 
cancer.

2.  The veteran's renal cancer first became manifest in 1997, 
many years after his separation from active military service; 
there is no objective (medical) evidence of a nexus between 
the veteran's renal cancer and any incident of service, 
including Agent Orange exposure.

3.  There is no competent evidence establishing an etiologic 
connection between the disabilities for which service 
connection had been granted and the veteran's metastatic 
renal cancer.

4.  The appellant has not met the initial burden of 
presenting evidence to justify a belief by a fair and 
impartial individual that her claim of service connection for 
the cause of the veteran's death, including as due to 
exposure to Agent Orange, is plausible. 





CONCLUSION OF LAW

The claim of service connection for the cause of the 
veteran's death, including as due to exposure to Agent 
Orange, is not well-grounded and there is no statutory duty 
to further assist the claimant in developing facts pertinent 
to this claim.  38 U.S.C.A. §§ 1101, 1112, 1310, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was due to 
cancer incurred as a result of exposure to Agent Orange 
during service in Vietnam.  Alternatively, she contends that 
the veteran's service connected degenerative changes of the 
spine contributed to cause his death.  The threshold question 
to be answered in this case is whether the appellant has 
presented evidence of a well-grounded claim, that is, one 
which is plausible.  If she has not presented a well-grounded 
claim, her appeal must fail and there is no duty to assist 
her further in the development of her claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  In the final analysis, as will be 
explained below, the appellant's claim is not well grounded.

The veteran died in February 1998, aged 65, at the Johnson 
Regional Medical Center in Clarksville, Arkansas.  The death 
certificate listed the cause of death as renal cancer which 
had been present for approximately one year.

Service connection for the cause of the veteran's death may 
be granted if the evidence shows that disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era and has a disease listed in § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas. 38 C.F.R. § 
3.309(e).  The term "soft- tissue sarcoma" includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

The Secretary of VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed.Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Accordingly, in this case, the determinative issue presented 
by the claim is whether the veteran's metastatic renal cell 
carcinoma was etiologically related to his exposure to 
herbicides or any other incident of his service, or to a 
service connected disability.  Where a claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issue presented by this case because it involves 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The medical evidence of record indicates that renal cell 
carcinoma was first diagnosed in 1997.  By the time of his 
final hospitalization in February 1998, the cancer had 
metastasized to the thoracic, lumbar and sacral areas of the 
spine.  

The Johnson Regional Medical Center discharge summary from 
the veteran's final hospitalization in February 1998 listed 
the diagnoses at the time of his death as metastatic renal 
cell carcinoma, status post round 2 of chemotherapy with 
hyperphosphatemia, hypocalcemia and hypokalemia; 
hypertension; hyperlipidemia, stable; gastroesophageal reflux 
disease; chronic obstructive pulmonary disease; longtime 
nicotine addiction; and abdominal aortic aneurysm.

A March 1998 written statement from J. Ben Jacobs, M.D., the 
veteran's primary care physician for the last year of his 
life, is also of record.  Dr. Jacobs noted that the veteran's 
widow had indicated that the veteran was likely exposed to 
Agent Orange in Vietnam.  Dr. Jacobs stated that "this fact 
may be important in consideration of the issues concerning 
[the veteran's] medical diagnoses at the time of his death, 
and their association, if any, with [the veteran's] wartime 
exposure to noxious substances."

A second statement from Dr. Jacobs was dated in October 1998.  
He noted that the veteran had experienced persistent back 
pain, and that in late 1997 a MRI was suspicious for 
metastatic disease.  The MRI also showed degeneration at L4 
and L5.  Biopsy in January 1998 of a mass in the left sacral 
area revealed malignant cells.  Dr. Jacobs noted that VA had 
determined that while the degenerative changes of the lumbar 
spine were service connected, that the evidence had not shown 
that this contributed to or hastened the veteran's death from 
metastatic renal cell carcinoma.  Dr. Jacobs then stated that 
the veteran "was a Vietnam war era veteran and may have been 
exposed to Agent Orange; given this, I believe consideration 
should be given for an association between this possible 
exposure and the patient's later development of renal cell 
CA.  I believe therefor that the decision to deny service 
connection for the cause of death should be reconsidered."

A review of the evidence of record reflects no competent 
medical opinion or other evidence which shows that the 
veteran's metastatic renal cell carcinoma was etiologically 
related to either herbicide exposure or any other incident of 
the appellant's period of active duty.  Renal cell carcinoma 
is not listed among the diseases which can be presumed to 
have resulted from exposure to herbicides.  38 C.F.R. § 
3.309(e).  Although the veteran served in the Republic of 
Vietnam during the Vietnam era, it cannot be presumed that he 
was exposed to Agent Orange during service because he did not 
have a disease listed in § 3.309(e).  Moreover, it cannot be 
presumed that the veteran's metastatic renal cell carcinoma 
was the result of exposure to herbicides, as such presumption 
only applies to those disabilities listed in § 3.309(e).  

Dr. Jacobs' statements failed to provide any support for the 
appellant's contention that Agent Orange exposure contributed 
to cause the veteran's renal cancer.  While Dr. Jacobs 
indicated his belief that "consideration should be given" 
as to whether there was a possible association between 
exposure to Agent Orange and the veteran's renal cell 
carcinoma, that statement, without supporting clinical data 
or other rationale is too speculative to provide a medical 
nexus.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
physician did not indicate that it was his opinion that Agent 
Orange caused the renal cancer; he simply felt that 
consideration should be given as to a possible association 
between the two.  In determining that presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted, "consideration was given" by VA to many types 
of diseases, including carcinomas.  See Notice, 59 Fed.Reg. 
341 (1994).  

While the appellant has indicated that it is her belief that 
the veteran's metastatic renal cell carcinoma was the result 
of his exposure to herbicides, the Board notes that through 
these statements alone, she cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to the 
veteran's current diagnoses and their relationship to service 
because his diagnoses and their relationship to any time 
period, other disability or incident of service are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under § 
5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  Tirpak, 2 Vet. 
App. 609, 611 (1992).  

During the veteran's lifetime, service connection was 
established for degenerative changes of the spine with lumbar 
disc syndrome, defective hearing, hemorrhoids, and residuals 
of left clavicle fracture.  A 20 percent combined evaluation 
was assigned for the disabilities.  Although the appellant 
contends that the veteran's service connected back disorder 
contributed to his cause of death, she has provided no 
medical evidence to support her claim.  Lay evidence alone 
will not support a finding on a medical question requiring 
special experience or special knowledge.  See Espiritu, 
supra.

In view of the lack of competent medical evidence to relate 
the veteran's metastatic renal cell carcinoma to his exposure 
to herbicides or to any other incident of military service, 
or to a service connected disability, the Board finds that 
the appellant's claim to service connection for the cause of 
the veteran's death either on a direct incurrence basis or 
based upon herbicide exposure is not well grounded.  The 
Board has thoroughly reviewed the claims file, but finds no 
evidence of a plausible claim for service connection for the 
cause of the veteran's death.  Since the appellant has not 
met her burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
her application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence that, if submitted, could make her 
claim well grounded.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

